Citation Nr: 9921595	
Decision Date: 07/30/99    Archive Date: 08/03/99

DOCKET NO.  95-32 745	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to a rating in excess of zero percent for chronic 
bronchitis.

2.  Entitlement to a rating in excess of zero percent for status 
post removal of cyst from the right (major) index finger.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING

Appellant



ATTORNEY FOR THE BOARD

Daniel R. McGarry


INTRODUCTION

The veteran had active service from November 1986 to March 1994.

Initially, this matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision in part of which the 
regional office (RO) granted service connection for status post 
removal of a cyst in the right (major) index finger and chronic 
bronchitis, each rated zero percent disabling.

In February 1998, the Board remanded this mater for the RO's 
application of new regulations pertaining to the rating of 
respiratory disorders after conduct of a VA examination, as well 
as for conduct of a VA orthopedic examination to assess the 
veteran's disability from removal of a cyst from her right index 
finger.

In Floyd v. Brown, 9 Vet. App. 88 (1996), the Court of Veterans 
Appeals (Court) held that the Board does not have jurisdiction to 
assign an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in 
the first instance.  The Board is still obligated to seek out all 
issues that are reasonably raised from a liberal reading of 
documents or testimony of record and to identify all potential 
theories of entitlement to a benefit under the laws and 
regulations.  In Bagwell v. Brown, 9 Vet. App. 337 (1996), the 
Court clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does not 
meet the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1) or from reaching such a conclusion on its own.  
Moreover, the Court did not find the Board's denial of an 
extraschedular rating in the first instance prejudicial to the 
veteran, as the question of an extraschedular rating is a 
component of the appellant's claim and the appellant had full 
opportunity to present the increased-rating claim before the RO.  
Consequently, the Board will consider whether this case warrants 
the assignment of an extraschedular rating.


FINDINGS OF FACT

1.  The veteran's disability from chronic bronchitis is 
manifested by pulmonary function test results showing forced 
expiratory volume in one second (FEV-1) of 99 percent of 
predicted value; the ratio of FEV-1 to forced vital capacity 
(FVC) at 84 percent; the disability is not more than mild, 
without medical findings of considerable night or morning cough, 
or slight dyspnea on exertion, or scattered bilateral rales. 

2.  The veteran's disability from removal of a cyst from the 
right index finger is manifested by a post surgical scar and 
subjective complaints of occasional pain, without objective 
medical findings of disfigurement, pain, tenderness, ulceration, 
poor nourishment, or functional impairment.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of zero percent for 
chronic bronchitis have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.97, Diagnostic 
Code 6600 (1998).

2.  The criteria for a rating in excess of zero percent for 
removal of cyst from the right index finger have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321, 4.1, 
4.2, 4.7, 4.40, 4.41, 4.45, 4.118, Diagnostic Code 7819 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran has presented a well-grounded claim for increased 
disability evaluation for her service-connected disabilities from 
chronic bronchitis and removal of a cyst from the right index 
finger within the meaning of 38 U.S.C.A. § 5107(a) (West 1991).  
When a claimant is awarded service connection for a disability 
and subsequently appeals the RO's initial assignment of a rating 
for that disability, the claim continues to be well grounded as 
long as the rating schedule provides for a higher rating and the 
claim remains open.  Shipwash v. Brown, 8 Vet. App. 218 (1995).

Disability evaluations are based upon the average impairment of 
earning capacity as contemplated by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 
(1998).  Although VA must consider the entire record, the most 
pertinent evidence, because of effective date law and 
regulations, is created in proximity to the recent claim.  
38 U.S.C.A. § 5110 (West 1991).

VA utilizes a rating schedule which is used primarily as a guide 
in the evaluation of disabilities resulting from all types of 
diseases and injuries encountered as a result of or incident to 
military service.  The percentage ratings represent, as far as 
can practicably be determined, the average impairment in earning 
capacity resulting from such diseases and injuries and their 
residual conditions in civil occupations.  Generally, the degrees 
of disability specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or illnesses 
proportionate to the severity of the several grades of 
disability.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 
(1998).  In every instance where the schedule does not provide a 
zero percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31 (1998).  
When utilizing the rating schedules, when an unlisted condition 
is encountered, the VA is permitted to rate under a closely 
related disease or injury in which not only the functions 
affected, but the anatomical localization and symptomatology are 
closely analogous.  38 C.F.R. § 4.20 (1998).  It is essential, 
both in the examination and in the evaluation of disability, that 
each disability be viewed in relation to its history.  38 C.F.R. 
§ 4.1 (1998).


I.  Chronic Bronchitis

Service medical records show that the veteran sought treatment in 
February 1987 with complaints of sore nose and chest, nasal 
congestion, and dry, hacking cough lasting one week.  When 
examined, her lungs were clear to auscultation.  There were no 
rales, wheezes, or rhonchi.  The diagnosis was upper respiratory 
infection.  She had another upper respiratory infection in March 
1987.  In February 1988, the veteran was treated for complaints 
of productive cough and head congestion.  On examination, her 
lungs had some inspiratory wheezing in the right upper field.  
The examiner recorded a diagnosis of bronchitis.  In a dental 
health questionnaire dated in December 1988, she reported having 
a persistent cough.  She was diagnosed to have bronchitis again 
in March 1989.  In August 1989, she complained of nonproductive 
cough, night sweats with fever, wheezing and exhaustion during 
the preceding four days.  The diagnosis was viral bronchitis.  In 
September 1992, the veteran sought medical treatment for a cough 
which had lasted three weeks.  Her chest had course bronchial 
sounds.  The examiner noted an impression of rule out bronchitis.  
A diagnosis of bronchitis also appears in treatment notes dated 
in July 1993.

During a VA examination in May 1994, the veteran reported that 
she had episodes of coughing and upper respiratory infection.  
The most recent episode had been one year before.  She reported 
that there had been no diagnosis and that she was not taking 
medication.  On examination, her chest had good expansion.  Her 
lungs were clear to percussion and auscultation.  Spirometry 
results were within normal limits.  A Chest X-ray showed the 
veteran's lung fields were clear and well aerated.  There was no 
evidence of active pathology or pleural fluid.  The reported 
diagnosis was history of recurrent upper respiratory infections, 
described by the veteran as chronic bronchitis.  An ear, nose and 
throat examination was also normal, although the examiner stated 
that the history was suggestive of chronic sino-bronchitis.

The veteran was granted entitlement to service connection for 
chronic bronchitis by the RO's October 1994 rating decision.  The 
associated disability was rated as zero percent disabling 
pursuant to former Diagnostic Code 6600.  Under that diagnostic 
code, chronic bronchitis is rated 100 percent disabling where 
there are pronounced symptoms with copious productive cough and 
dyspnea at rest, and pulmonary function testing showing a severe 
degree of chronic airway obstruction, with symptoms of associated 
severe emphysema or cyanosis and findings of right sided heart 
involvement.  A 60 percent rating is assigned for severe 
symptoms, with severe  productive cough and dyspnea on slight 
exertion and pulmonary function test indicative of severe 
ventilatory impairment.  A 30 percent rating is assigned for 
moderately severe symptoms, such as persistent cough at intervals 
throughout the day, considerable expectoration, considerable 
dyspnea on exercise, rales  throughout the chest, and beginning 
chronic airway obstruction.  A 10 percent rating is assigned for 
moderate symptoms, with considerable night or morning cough, 
slight dyspnea on exertion, and scattered bilateral rales.  A 
zero percent rating is assigned for mild symptoms, with slight 
cough, no dyspnea, and few rales.

The Board notes that the RO has considered the veteran's 
disability from chronic bronchitis under both the former and 
revised rating criteria for respiratory disorders.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991) (when there has been a 
change in an applicable statute or regulation after a claim has 
been filed but before a final decision has been rendered, VA must 
apply the version of the statute or regulation which is most 
favorable to the claimant, unless Congress has expressly provided 
otherwise or has authorized VA to provide otherwise and VA has 
done so).  Under the revised rating criteria, chronic bronchitis 
is rated 10 percent disabling where forced expiratory volume in 
one second (FEV-1) is in the range from 71 to 80 percent of 
predicted, or; the ratio of FEV-1 to forced vital capacity (FVC) 
is in the range from 71 through 80 percent, or; diffusion 
capacity of the lung for carbon monoxide by the single breath 
method (DLCO(SB)) is in the range from 66 through 80 percent of 
predicted.  A 30 percent rating is assigned where FEV-1 is in the 
range of 56 to 70 percent of predicted, or; the ratio of FEV-1 to 
FVC is in the range from 56 through 70 percent, or; DLCO(SB) is 
in the range from 56 through 65 percent of predicted.  A 60 
percent rating is assigned where FEV-1 is in the range from 40 
through 55 percent of predicted value, or; the ratio of FEV-1 to 
FVC is in the range from 40 through 55 percent, or; DLCO(SB) is 
in the range from 40 through 55 percent of predicted, or; the 
maximum oxygen consumption is 15 to 20 milliliters per kilogram 
per minute (ml/kg/min) with cardiorespiratory limit.  A 100 
percent rating is assigned where FEV-1 is less that 40 percent of 
predicted value, or; the ratio of FEV-1 to FVC is less than 40 
percent, or; DLCO(SB) is less than 40 percent of predicted, or; 
maximum exercise capacity is less than 15 ml/kg/min oxygen 
consumption (with cardiac or respiratory limitation), or; there 
is cor pulmonale (right heart failure), or; right ventricular 
hypertrophy, or; pulmonary hypertension (shown by Echo or cardiac 
catheterization), or; episode(s) of acute respiratory failure, 
or; the veteran requires outpatient oxygen therapy.

During a VA examination in January 1999, the veteran gave a 
history of recurring, acute bronchitis attacks.  She told the 
examiner that she had a bout of bronchitis that lasted from 
December 1997 to May 1998.  She was treated with a decongestant 
and an antibiotics once.  She reported that after she had stopped 
smoking nine months before, she had noted marked improvement in 
her respiratory condition.  On examination, her lungs were clear, 
with good, symmetrical ventilation.  There were no wheezes, 
rales, or rhonchi.  

The Board has reviewed the entire record and finds no evidence 
that the veteran's disability from chronic bronchitis meets 
either the former or the revised criteria for a rating in excess 
of zero percent.  The record contains no medical evidence that 
she has cough, dyspnea, or rales.  Pulmonary function testing in 
July 1999 showed respiration with normal limits.  FEV-1 was 97 
percent of predicted.  The ratio of FEV-1 to FVC was 99 percent 
of predicted.  There was no indication of diminished diffusion.  
The spirometry results were interpreted as being within normal 
limits.  The Board concludes that the schedular criteria for a 
rating in excess of zero percent have not been met.

II. Right Index Finger

Service medical records show that the veteran underwent minor 
surgery in March 1993 for excision of a mass from her right index 
finger.  Subsequently dated service medical records show no 
further complaints or treatment pertinent to her right index 
finger.

The veteran was granted service connection for status post cyst 
removal from right (major) index finger by the RO's October 1994 
rating decision.  The associated disability was evaluated as zero 
percent disabling pursuant to diagnostic Code 7819.  Under that 
diagnostic code, benign new growths on the skin are rated as 
scars based on disfigurement, or as eczema, dependent upon 
location, extent, and repugnant or otherwise disabling character 
of manifestations.

Under Diagnostic Code 7800, disfiguring scars of the head, face, 
or neck are rated as either zero, 10 percent, 30 percent, or 50 
percent disabling, based on the degree of disfigurement.  Under 
diagnostic code 7803, superficial scars which are poorly or 
repeatedly ulcerative are rated 10 percent disabling.  Under 
diagnostic code 7804, superficial scars which are tender and 
painful on objective demonstration are rated 10 percent 
disabling.  Pursuant to Diagnostic Code 7805, other scars are 
rated based on limitation of function of the part affected.

VA outpatient treatment record show that the veteran sought 
treatment in June 1995 with complaints including pain and 
swelling in her right index finger.  No pertinent diagnosis was 
reported.  Subsequently dated post-service medical records do not 
show that the veteran has had complaints, diagnoses, or treatment 
of any disability associated with her right index finger.

In this case, there is no indication that the post operative 
residuals of removal of a mass from the veteran's right index 
finger include a disfiguring scar or a scar which is poorly 
nourished, repeatedly ulcerative, or tender or painful on 
objective demonstration.  Nor is there any indication that the 
scar results in functional limitation.  During a VA examination 
in January 1999, the veteran reported that she was right handed.  
She gave a history of pain and swelling, and inability to use her 
right hand in 1992, after which a cyst was removed.  She reported 
current symptoms of mild, occasional pain approximately every 
three to four months.  She described the pain as transitory and 
not causative of impairment in activities or use of the right 
hand.  She denied numbness or tingling in the right hand.  She 
denied any loss of function, limitation of function, or other 
complaint associated with her right hand or right index finger.  
On examination, she had a hidden, well-healed scar on the volar 
aspect of the right index finger at the proximal interphalangeal 
joint.  The scar measured 1.5 by 2 centimeters.  The veteran had 
normal sensation distally.  The right index finger had full 
flexion to 100 degrees at the proximal interphalangeal joint and 
45 degrees of flexion at the distal interphalangeal joint.  The 
finger had full extension.  The metatarsophalangeal joint could 
be easily flexed to 90 degrees.  All of the tendons and ligaments 
appeared to be stable.  The right thumb and long finger had full 
range of motion.  There was no loss of grip strength.  On sensory 
and motor examination, the median, ulnar, and radial nerves were 
all within normal limits.  Circulation was intact, with brisk 
capillary refill.  X-rays showed no evidence of osteophyte 
formation.  There was no evidence of bony lesion, swelling, or 
soft tissue swelling.  The examiner recorded an impression of 
normal right index finger, status post small cyst removal, with 
no current functional loss or disability.

The Board finds that the veteran's disability from removal of a 
cyst from the right index finger is manifested by a small, 
nondisfiguring, nontender scar on the volar aspect of the finger.  
The scar is not painful, poorly nourished, or repeatedly 
ulcerative.  The scar does not cause functional limitation.  The 
Board concludes that the veteran does not have compensable 
disability from residuals of removal or a cyst from her right 
index finger.

III.  Extraschedular and Other Considerations.

In reaching its decision, the Board has considered the complete 
history of the disabilities in question as well as the current 
clinical manifestation and the effect the disability may have on 
the earning capacity of the veteran.  38 C. F. R. §§  4.1, 4.2, 
4.41 (1998).  The functional impairment that can be attributed to 
pain or weakness has been taken into account.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  In this regard, the Board notes 
that there is no medical evidence that the veteran's disability 
from removal of a cyst from the right index finger has associated 
painful motion, instability, incoordination, weakness, excess 
fatigability, or limitation of motion.

The Board has also considered the provisions of 38 C.F.R. §  4.7, 
which provide for assignment of the next higher evaluation where 
the disability picture more closely approximates the criteria for 
the next higher evaluations.  Where there is a question as to 
which of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  Otherwise, 
the lower rating will be assigned.  The veteran's disabilities 
from chronic bronchitis and cyst removal from the right index 
finger, as discussed above, do not approximate the criteria for 
the next higher evaluation.

In exceptional cases where schedular evaluations are found to be 
inadequate, consideration of "an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or disabilities" 
is made.  38 C.F.R. § 3.321(b)(1) (1998).  The governing norm in 
these exceptional cases is a finding that the case presents such 
an exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  Id.

The Board first notes that the schedular evaluations in this case 
are not inadequate.  A whole range of ratings, up to 100 percent, 
is provided for chronic bronchitis, but the medical evidence 
reflects that the manifestations required to support a rating in 
excess of zero percent are not present in this case.  Similarly, 
compensable schedular ratings are provided for scars with 
manifestations such as limitation of function of the affected 
part, disfigurement, tenderness, pain, ulceration, or poor 
nourishment.  Such symptoms are not present in this case.

Second, the Board finds no evidence of an exceptional disability 
picture in this case.  The veteran has not required 
hospitalization or frequent treatment for the disabilities 
considered in this decision.  Nor has she shown that these 
disabilities otherwise so markedly interfere with employment as 
to render impractical the application of regular schedular 
standards.  Finally, there is no evidence that the impairments 
resulting solely from the chronic bronchitis and cyst removal 
from the right index finger, by themselves, warrant extra-
schedular consideration.  Rather, for the reasons noted above, 
the Board concludes that extraschedular consideration under 
38 C.F.R. § 3.321(b) is not warranted in this case.


ORDER

A rating in excess of zero percent for chronic bronchitis is 
denied.

A rating in excess of zero percent for removal of cyst from the 
right index finger is denied.



		
	LAWRENCE M. SULLIVAN 
	Member, Board of Veterans' Appeals



 

